Case 1:19-cv-03215-CCB Document 1-2 Filed 11/06/19 Page 1 of 8
       Case 1:19-cv-03215-CCB Document 1-2 Filed 11/06/19 Page 2 of 8
                                                 Service of Process
                                                 Transmittal
                                                                            10/07/2019
                                                                            CT Log Number 536389071
TO:      Michael Johnson, Legal Assistant
         The Hartford
         1 Hartford Plz, HO-1-09
         Hartford, CT 06155-0001

RE:      Process Served in Connecticut

FOR:     Sentinel Insurance Company, Ltd. (Domestic State: CT)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   Atlas Performing Arts Center, Pltf. vs. Clean Air Building Services LLC, et al., Dfts.
                                   // To: Sentinel Insurance Company, Ltd.
DOCUMENT(S) SERVED:                Writ of Garnishment, Notice, Certificate, Return
COURT/AGENCY:                      Anne Arundel Circuit Court, MD
                                   Case # C02JG18010687
NATURE OF ACTION:                  Garnishments (Wage) - Amount $239.867.67
ON WHOM PROCESS WAS SERVED:        C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:          By Certified Mail on 10/07/2019 postmarked on 10/03/2019
JURISDICTION SERVED :              Connecticut
APPEARANCE OR ANSWER DUE:          Within 30 days of service of this Writ
ATTORNEY(S) / SENDER(S):           Ashley Anne Gifford
                                   Foley & Lardner LLP
                                   3000 K Street NW
                                   Suite 600
                                   WASHINGTON, DC 20007
ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/08/2019, Expected Purge Date:
                                   10/13/2019

                                   Image SOP

                                   Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                   Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

SIGNED:                            C T Corporation System
ADDRESS:                           155 Federal St Ste 700
                                   Boston, MA 02110-1727
For Questions:                     800-448-5350
                                   MajorAccountTeam1@wolterskluwer.com




                                                                            Page 1 of 1 / JN
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
                                                                                                               ■k   r                                                                   1 V^v                                                   * ♦• *

fi        :i’; '‘f
           ■r
                                                                                                                                PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                                                                                                                 OF THE RETURN ADDRESS. FOLD AT DOTTED LINE
                                                                                                                                                                                                                                                         -2x1* ^IffZ '                        -
                                                                                                               A
/
                                                                                                                           CERTIFIED
                                                                                                       Case 1:19-cv-03215-CCB DocumentMAIL®
                                                                                                                                       1-2 Filed 11/06/19
                                                                                                                                                       \  Page 3 of 8                                                                                          ^ US;POSTAGE)>prTNEY
                                                                                                                                                                                                                                                                                      BOWES

         ^ -'' '•   '                                                                                                                                                                                                                                          im
                                                                                                                                                                                                                                                               5c l!f 20007
      FOLEY & LARDNER LLP                                                                                                                                                                                                                                        02 Iff       « 007.45®
                                                                                                                                                                                                                                                                 000139843SOCT.
;       AHORNEYS AT UW ^                                                                                                                                                                                                                                                           03 2019
        WASHINGTON HARBOUR
        3000 K STREET. N.W.. SUITE 600
p
        WASHINGTON, DC 20007-5109                                                                                   t           <mi>i 72I1I1                211? ‘IBb? 8*^
                                                                                                                    f
!                                                                                                                                                                                                                                                                                                 i-:
I
                                                                                                                                                                                                        <
t.
h»~
h.                                                                                                                                                                                                                                                                                                     1




                                                                                                                            I   ma CertifiedMailRi^SfiS^mmhr
I
?
t

t
                                                                                                                        T^Sentiriel Insurance Corripany.iLtd^' ■                                                                            i

                                                                                    S                                   ‘,-c/6 CT Corporation System
                                                                                                                        ^67 Burnside Avenue
                                                                                                                                                                                                                                   ,    ■’*

                                                                                                                          East Hartford, CT 06108 $         '                                                  '■>   .'■».               i

                                                                  .#                                                                    * '            ■.   .    -xx 'X                                                                  i
                                                                                                                        i                                                                                                                ?■
                                                                           *1                                                           V ^^                                                                                           J
                                                                       .                                                                                                . i *•   ■   ’1-,
                                                                                                                                                                                                                                   •■i
                                                                                                                                              7^-s-'                                                                 .                 Jf
                                                                                t


                                                                                    ...r..^- it?"




                                                                                                                                                                                                                             'to




                                                                                                                                                                                                               • •

                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                        . '•»                                                                                                                      I




            -   ■ - ■
                        . iJt
                         -•   »■
                                   4



                                       .■■■»<^ .* -».   .   ■.*                     *-          ■•-.                        'j-♦
                                                                                                                                                            Ji
                                                                                                                                                                 ■ r^
                                                                                                                                                                  » .
                                                                                                                                                                                                       "Ti
                                                                                                                                                                                                       ■■-tr
                                                                                                                                                                                            Jt. .'. ix-:u
                                                                                                                                                                                                               T
                                                                                                                                                                                                                         .-vn      J
                                                                                                                                                                                                                                                - -.-Pf          *.    ^       t



                                                                                                                                                                                                                                                                                              ..i4         i
            Case 1:19-cv-03215-CCB Document 1-2 Filed 11/06/19 Page 4 of 8
                  CIRCUIT COURT FOR ANNE ARUNDEL COUNTY, MARYLAND
             ^1
                  8 Church Circle
                  Annapolis, Maryland 21401
                  Main: 410-222-1397 Civil: 410-222-1431 Criminal: 410-222-1420 Juvenile: 410-222-1427 Trust/Adoption: 410-
                  222-1331 TTY for Deaf: 410-222-1429 Maryland Relay Service: 711

                                                                  Case Number:                        C-02-JG-18-010687
                                                       Other Reference Numbers:

ATLAS PERFORMING ARTS CENTER VS. CLEAN AIR BUILDING SERVICES LLC, ET AL.
                                                                                                       Date: 9/18/2019
                                                                              Social Security Number: XXX-XX-_____
SERVE ON:
Sentinel Insurance Company, Ltd.                                  f~~l ^^Sferve by Sheriff
do CT Corporation System                                          \3r     Send by Restricted Delivery Mail
67 Burnside Avenue
EAST HARTFORD, CT 06108
                                                                  r~l    Serve by Private Process

                         WRIT OF GARNISHMENT OF PROPERTY OTHER THAN WAGES
                                       (Md. Rule 2-645 and 2-645.1)

Judgment Creditor                                                 Judgment Creditor Attorney
Atlas Performing Arts Center                                      Ashley Anne Gifford
1333 H Street, N.E.                                               Foley & Lardner LLP
Washington      DC 20002                                          3000 K Street NW
                                                                  Suite 600
                                                                  WASHINGTON           DC 20007

vs

Judgment Debtor
Clean Air Mechanical Inc
6506 Wilson Road
Friendship     MD 20758
Diane Hardesty
6506 Wilson Road
Friendship     MD 20758
James Hardesty
6506 Wilson Road
Friendship     MD 20758

A Judgment was entered in this case on 06/19/2018. The Judgment Creditor requested a Writ of Garnishment on
09/13/2019. The AMOUNT NOW DUE on the Judgment is as follows:

          $239,867.67       Original amount of judgment (excluding costs and attorney’s fees)
                    S      Less total credits
                    S      Net
                    S      Plus pre-judgment interest, on $                  ,at                    % for period from
                                                                             ,to
                                                   Date                                               Date
                     $      Plus court costs due, including this Writ.
                     S      Plus additional costs/fecs awarded.

CC-CV-060 (Rev. 06/27/2019) MDEC                    Page 1 of 4                                     09/18/2019 9:06 AM
             Case
Atlas Performing    1:19-cv-03215-CCB
                  Arts                        Document
                       Center vs. Clean Air Building       1-2LLC,
                                                     Services   Filed
                                                                   et al.11/06/19
                                                                                CasePage 5 ofC-02-JG-18-010687
                                                                                     Number:  8
Circuit Court for Anne Arundel County                           Other Reference Number(s):,
                       S      Plus post-judgment interest on           $                   .at             % for period from
                                                                                  ,to
                                                     Date                                                Date
                    $         Plus attorney’s fees awarded by the court.
      SSee Attachment         TOTAL DUE ON JUDGMENT

TO THE GARNISHEE:
         You are directed to hold, subject to further proceedings, any property of the Judgment Debtor in your possession
at the time of service of this Writ and all property of the Judgment Debtor that may come into your possession after
service of this Writ; including any debt owed by the Judgment Debtor, whether immediately payable or unmatured.
Federal and State exemptions may be available to you and to the Judgment Debtor.

         With respect to a Writ of Garnishment of account in a financial institution pursuant to Rule 2-645.1, unless a
Notice of Right to Garnish Federal Benefits that conforms with 31 C.F.R. §212.4 and Appendix B to 31 C.F.R. Part 212 is
attached. Financial Institutions are directed: 1) not to hold property of the judgment debtor that constitutes a protected
amount; 2) not to hold property of the judgment debtor that may come into the garnishee's possession following service of
the writ if the account contains a protected amount; and 3) to comply with other applicable requirements, prohibitions, and
limitations of 31 C.F.R. Part 212.

         You must Hie an answer to the court within 30 days of service of this Writ and forward a copy to both the
PlaintifG^Creditor and the Defendant/Debtor. Failure to do so may result in a judgment by default being entered against
you. The Judgment Debtor has the right to contest this garnishment by filing a motion asserting a defense or objection.



                                                        Scott A. Poyer
                                                        Clerk of the Circuit Court

                                         NOTICE TO PERSON SERVING WRIT
Promptly after service upon the Garnishee, the person making service shall mail a copy of the Writ to the Judgment
Debtor's last known address. Proof of service and mailing shall be Hied with the Court promptly (MD Rule 2-126.)

                                                NOTICE TO GARNISHEE
          The Garnishee shall file an answer within 30 days after service of the Writ. The answer shall admit or deny that
the Garnishee is indebted to the Judgment Debtor or has possession of property of the Judgment Debtor and shall specify
the amount and nature of any debt and describe any property. The Garnishee may assert any defense that the Garnishee
may have to the Garnishment, as well as any defense that the Judgment Debtor could assert. After answering, the
Garnishee may pay any garnished indebtedness into court and may deliver to the sheriff any garnished property, which
shall be Ueated as if levied upon by die sheriff. A Garnishee who has filed an answer admitting indebtedness to the
Judgment Debtor or possession of property of the Judgment Debtor is not required to file an amended answer solely
because of an increase in the Garnishee’s indebtedness to the Judgment Debtor or the Garnishee's receipt of additional
property of the Debtor.
          With respect to a Writ of Garnishment of account in a financial institution pursuant to Rule 2-645.1, the answer
of the institution shall state, if applicable, that a protected amount is in the judgment debtor's account. The answer need
not specify the amount. If the answer states that the property it holds consists only of a protected amount, the institution
shall include with the Answer a request for judgment in favor of the institution/gamishee terminating the garnishment.
          If the Garnishee fails to file a timely answer, the Judgment Creditor may proceed pursuant to MD Rule 2-613 for
a judgment by default against the Garnishee.
          If the Garnishee files a timely answer, the matters set forth in the answer shall be treated as established for the
purpose of the Garnishment proceeding unless the Judgment Creditor files a reply contesting the answer within 30 days
after its filing. If a timely reply is not filed, the Court may enter the judgment upon request of the Judgment Creditor, the
Judgment Debtor, or the Garnishee. If a timely reply is filed to the answer of the Garnishee, the matter shall proceed as if

CC-CV-060 (Rev. 06/27/2019) MDEC                       Page 2 of 4                                     09/18/2019 9:05 AM
             Case
Atlas Performing    1:19-cv-03215-CCB
                  Arts                        Document
                       Center vs. Clean Air Building       1-2LLC,
                                                     Services   Filed
                                                                   et al.11/06/19
                                                                                CasePage 6 ofC*02*JG-18-010687
                                                                                     Number:  8
Circuit Court for Anne Arundel County                           Other Reference Number(s):.

it were an original action between the Judgment Creditor as Plaintiff and the Garnishee as Defendant and shall be
governed by the rules applicable to civil actions.

                           NOTICE TO JUDGMENT DEBTOR CONCERNING EXEMPTIONS
         As a result of the judgment entered against you, the bank or other person holding your money or property has
been ordered by this court to hold your money or property that does not constitute a protected amount subject to further
order of the court. You have the right to contest this garnishment by filing a motion asserting a defense or objection.
You may be entitled to claim an exemption of all or part of your money or property, but in order to do so you must file a
motion with the court as soon as possible. If you do not file a motion within 30 days of when the Garnishee was served,
your property may be turned over to the Judgment Creditor. You may include in your motion a request for a hearing. If
you file a motion under Rule 2-643, claiming an exemption, and request a hearing, a hearing shall be held promptly.
         With respect to a Writ of Garnishment of account in a financial institution pursuant to Rule 2-64S. 1, some Federal
benefit payments may be automatically protected from garnishment and will not be held in response to the writ of
garnishment. Any claim for exemption for a non-protected amount must be filed with the court no later than 30 days after
service of the writ of garnishment on the garnishee.
         You have the ri^t under the Annotated Code of MD to claim an exemption of certain kinds of personal property
such as: wearing apparel, books, tools, instrument or appliances in an amount not to exceed $5,000 in value necessary for
the practice of any trade or profession except those kept for sale, lease or barter; money payable in the event of sickness,
accident, injury or death of any person including compensation for loss of future earnings (however, disability income
benefits are not exempt if the judgment is for necessities contracted for after the disability is incurred); professionally
prescribed health aids for the debtor or dependent of the debtor; debtor's interest not to exceed $1,000 in value, in
household furnishings, household goods, wearing apparel, appliances, books, animals kept as pets, and other items that are
held primarily for the personal, family or household use of the debtor or any dependent of the debtor. IN ADDITION,
WITHIN THIRTY DAYS AFTER THE DATE OF SERVICE OF THE WRIT OF GARNISHMENT ON THE BANK
OR OTHER PERSON HOLDING YOUR MONEY OR PROPERTY, YOU MAY ELECT TO EXEMPT A TOTAL OF
$6,000. (This exemption does not apply to an Attachment Before Judgment.)
         You may be entitled to claim an exemption under Maryland law of certain money such as Social Security
disability benefits; Supplemental Security Income benefits; annuity payments based on retired or retainer pay from the
Armed Forces; Civil Service retirement and disability funds; annuities to widows and surviving dependent children of
judges; federal worker's compensation; and federal retirement pensions.

YOU MAY ALSO BE ENTITLED TO PROTECT OTHER MONEY OR PROPERTY NOT MENTIONED ABOVE.

TO PROTECT YOUR RIGHTS FULLY, IT IS IMPORTANT THAT YOU ACT PROMPTLY. IF YOU HAVE ANY
QUESTIONS, YOU SHOULD CONSULT A LAWYER.




CC-CV-060 (Rev. 06/27/2019) MDEC                      Page 3 of 4                                    09/18/2019 9:05 AM
              Case
Atlas Performing    1:19-cv-03215-CCB
                  Arts                        Document
                       Center vs. Clean Air Building       1-2
                                                     Services   Filed
                                                              LLC, et al.11/06/19
                                                                                CasePage 7 ofC*02-JG-18-010687
                                                                                     Number:  8
Circuit Court for Anne Arundel County                           Other Reference Number(s):,

                                            SHERIFF’S RETURN
                                Writ of Garnishment of Property Other than Wages

To: SENTINEL INSURANCE COMPANY. LTD.
Sheriff fee:                                     By:

Served:

Time:                              Date:

Unserved (Reason):


Instructions for Private Process Server:

1. This writ is eHective for service only if served within 60 days after the date issued.

2. Proof of Service shall set out the name of the person served, date and the particular place and manner of service. If
service is not made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Rule 2-126.

4. If this writ is served by private process, process server shall file a separate affidavit as required by Rule 2-126(a).
including the name of the person served, the date, and the particular place and manner of service. If service is m^e under
Rule 2-121(a)(2), the proof also shall set forth a description of the individual served and the facts upon which the
individual making service concluded that the individual served is of suitable age and discretion. The private process server
shall file proof under affidavit that includes the name, address, and telephone number of the person served and a statement
that the person is of the age of 18 or over.




CC-CV-060 (Rev. 06/27/2019) MDEC                       Page 4 of 4                                   09/18/2019 9:05 AM
                     Case 1:19-cv-03215-CCB Document 1-2 Filed 11/06/19 Page 8 of 8

                                                                                                                                      p«Te(uivoo/mv)
  ACORO'                         CERTIFICATE OF LIABILITY INSURANCE                                                                       I/I2a0i7
 PROBUGER                                                                   THIS CERTIFICATE 18 ISSUED AS A MATTER OF INFORMATION ONLY
                                                                            AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  ISU • Lll liistiranw Serviecu I.I.C                                       CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE
  I>()llax2203                                                              COVERAGE AFFORDED BY THE POLICIES BELOW.
  Prinw rrcdisrick, MD 20678
  Phone 443>V7S*7MU / I'ax 443.975«7376                                     INSURERS AFFORDING COVERAGE                                   NAIC#
 INSUREO                                                                    MBURERA     SENTINAL IN.SURAWCE COMPANY
                                                                            mSIfflERO   TWIN CITY FIRE INSURANCE COMPANY
  CI.I:AN AIR »Ull.l>lN(i Si-RViCMS. I.I.C
  6S06 WILSON ROAD                                                          MSURERC
  PRIIsNI)SIUP.MD207S8                                                      MSURERO
                                                                            INSURERE
 COVERAGES
 ""‘tuc poLiniES OP INSURANCE tISTEP BELOW      BERM ISSUEP TO THE IMSURED NAMED ABOVE FOR THE POLICY PERIOD WPICATEP WOTWfTHSTANDWG
    ANY REQUIREMENT TERMOR CONDITION^ ANY CONTfUCT OR OTHER DOCUMENT VVITH RESPECT TO VVHICH THIS CERTIFiCMTB MAYBE ISSUED OR
    PERTMNTHilNSUMNCESFORDEDBYTOE POLICIES DESCRIBED HEREIN IS SUBJECT TO AIL THE TERMS. EXCLUSIONS AND CONOmONSOF SUCH
    POLICIES AGGREGATE LIMITS SHOVlM MAY HAVE BEEN REDUCED BY PAID CLAIMS                                      __
                                              POUCy NUMBER
                                                                pouev BPPfiCTtve WIJCT EXPIRATION                          UU18
                  TYPE OP INSURANCE                              OATEIlUVOOflrVI eATEiuHioimi

 A    □   GENERAL UABIUTV
          59 CQMUERICAL GENERAL LIAOIIITV
                                          57SUMDPB3Ui            I0/I8C0I6        10/180017
                                                                                                  EACH OCCURENCE
                                                                                                  DAMAGE TO RENTED
                                                                                                  PHEUflaESlEaocctfrewMl
                                                                                                                                SlOOUOOO
                                                                                                                                IIOOOOOO
          QOciaimsmaoe (S occur                                                                   MEO CXP (Afly one oerwnl      SIOOOO
           n                       i                                                                      PERSONAL E AOVWJURV         iiQoonoii
           n                                                                                              GENERAL AGOREGATE           I200000U
            GEN I aggregate LIMIT APPLIES PER                                                             PROOUCTB .COUfVOPAGO        •2000000
           S POLICY O PROJECT Q lOC
                                                                                                                                      t


      □     AUTOMOBILE UABILITV
            ^ ANT AUTO
                                                                                                          COMBINED SINGLE LIMIT
                                                                                                          lEwti Oeewvnee)             S

            DaLL owned AUTOS                                                                              BQOlLV INJURY
                                                                                                          iPvrpeiion]
            D SCHEOUlEOAUrOS
            3 HIRED AUTOS                                                                                 BOOILY INJURY
                                                                                                          iPerweNMi                   I
            3 NON-OWNEO AUTOS
                                                                                                          PROPERTY DAMAGE
                                                                                                          (Pormodort)                 t


      □     OARAOE UAOILITY
           O ANY AUTO
                                                                                                          AUTO ONLY . EA ACCIDENT
                                                                                                          OTHER THAN         fiAACe
                                                                                                                                      t
                                                                                                                                      s
           n                                                                                              AUTO ONLY            AOO    t
            exCESSOIMBRELLA UABIUTV                                                                       EACH OCCURRENCE             •5000000
 A    E)   S OCCUR Q CLAIMS AMOE
                                                      S7SBMUF830I     10/18/2016        tU/18/2017
                                                                                                          AGGREGATE                   •5000000
                                                                                                                                      S
           C3 DEOUCTIBLE
           ^ RETENTION aionon                                                                                                         t
                                                                                                              WG STATU.
 B    Bi
            WORKERS eOHPCNSAnON AND
            EMPLOYERS* IMBliriV                       57WECGItS390    1Q/I8G0I6         I0/I8G0I7         Ei TORY LIMITS
            ANY PROPRIETORIPARTNEnEXECU.                                                                  EL EACHJLCCIOEKT            •loonom
            T(VE OPPICERIMEMSER EXCIUOEDT
            iiypi.tftienMuiser                                                                            Ei OQEASE’EAEMPLOYEE        •lOOOOOA
            SPECML PROVISIONS bsipw                                                                       EL DISEASE-POUCYLOUT        SlOIIOOOO

      □     OTHER



 OESCRIPItON OP OPERATIONS/ LOCATIONS J VfiHICLESlEXCLUStONS AODED OY ENMNSEUENTISPECIAL PROVlSiONS
 .SuhjcGl to Ihv Unni. citniliiiuns. ond exehisinnt of the policy




 CERTIFICATE HOLDER                                                         CANCELLATION
                                                                             SHOULD ANY OP THE ABOVE DISCRISEO POLICIES BE CANCEUEO BEFORE THE
 ATLAS                                                                       EXPIRATION DATE THEREOF, THE MSURER AFFOROMO COV8RAOB Wat ENOEAVOR TO
 l333IISTKI>l:T.NIs                                                          HAIL 20 DAYS WUfTTEN NOTtCB TO THE CERTVieATE HOLDER NAMED TOTHB LEFT. BUT
 WASHINGTON, nr 20002                                                        FAILURE TO 00 SO BHAU lUPOSB NO OSUOATION OR UABiUTY OF ANY KINO UPON THS
                                                                             INSURER. irSAOENTSORREFReBBNTATIVBS.
                                                                           AUTHOROBD REFRESENTATIVe
                                                                                                                             ICQ
ACORD2S (2001/08)                                                                                                         ICDRD CORPORATION 198B
